Citation Nr: 9924643	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-10 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to service connection for a bladder 
condition, including as a result of exposure to Agent Orange.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-operative hallux valgus, left, with 
degenerative changes.  

3.  Entitlement to an initial compensable evaluation for 
residual hallux valgus, right, with degenerative changes.

4.  Entitlement to an initial compensable evaluation for 
contact dermatitis.

5.  Entitlement to an initial evaluation in excess of 10 
percent for recurrent scrotal abscesses.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The claims for higher initial evaluations are 
discussed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran does not suffer from a disease listed at 
38 C.F.R. § 3.309 (1998). 

2.  There is no competent medical evidence of a nexus or link 
between the veteran's bladder condition and service.


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim to 
establish entitlement to service connection for a bladder 
condition.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has alleged that his bladder tumors are related 
to service, either because they were initially manifested in 
service in the form of urinary tract infection, or because 
they were the result of exposure to Agent Orange during his 
Vietnam service. 

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A person who submits a claim 
for veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether a claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim for service connection is plausible.  

Service medical records are negative for findings of bladder 
tumors or other bladder abnormalities.  The veteran did 
undergo evaluation of an acute urinary tract infection in 
1969.  Post service private and VA medical records show that 
a necrotic bladder wall tumor was first discovered in 1995, 
and that the veteran has undergone multiple resections for 
removal of benign masses in the bladder and urethra.  The 
veteran has also been treated for recurrent scrotal abscesses 
since service.  

In October 1996, the veteran was afforded a VA examination 
for evaluation of his bladder condition.  The examiner noted 
the veteran's long history of scrotal abscesses along with 
his bladder tumors of relatively recent onset.  The examiner 
observed that the scrotal abscesses were probably non-
contributory to the bladder problems, and also opined that it 
was doubtful the one urinary tract infection in service was 
the cause of the bladder condition.  

In evaluating the appellant's claim, the Board notes the 
diseases associated with exposure to certain herbicide 
agents, including Agent Orange, listed in 38 C.F.R. § 3.309 
(1998), will be considered to have been incurred in service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) (1998) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) (1998) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
multiple myeloma, respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea), acute and subacute peripheral 
neuropathy, prostate cancer, and soft-tissue sarcoma.  38 
C.F.R. §  3.309(e) (1998).  

The Board notes that the Court has recently explained that 
exposure to Agent Orange is not presumed for purposes of 
38 C.F.R. §§ 3.307 and 3.309(e) unless one of the specific 
diseases noted in section 3.309(e) is found.  See McCartt v. 
West, 12 Vet. App. 164 (1999).  A review of the record does 
not show that the veteran suffers from any of the diseases 
listed at 38 C.F.R. § 3.309(e) (1998).  

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself." Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  

In this case, there is no competent medical evidence that the 
veteran's bladder condition is related to service, and the VA 
examination report contains an opinion that the condition is 
not related to service connected scrotal abscesses or an in-
service infection.  There is no competent medical evidence 
showing that a chronic bladder condition existed in service 
and the condition was not discovered for many years after 
service.  See Savage, supra.  Although the veteran has urged 
that he has had bladder tumors as a result of service, the 
Board finds that there is no medical evidence in support of 
this assertion.  Lay testimony is not competent to prove a 
matter requiring medical expertise.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Fluker v. Brown, 5 Vet. App. 296, 
299 (1993).  It is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Jones v. Brown, 7 Vet. App. 134, 
137 (1994), and, since he has no medical expertise, the lay 
opinion of the veteran does not provide a basis upon which to 
make any finding as to the origin or development of his 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  

In the absence of competent medical evidence that his bladder 
condition is related to service, the veteran's claim of 
entitlement to service connection for a bladder disorder is 
not well grounded and must be denied on that basis.  In the 
absence of a well grounded claim, VA is under no duty to 
assist him in developing the facts pertinent to that claim.  
See Epps, 126 F.2d at 1468. 

As the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claims, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to well-ground 
his application for service connection for a bladder 
condition and the reasons for which his claim failed.  
Essentially, he would need to submit medical evidence of a 
link between the condition and service.  



ORDER

Evidence of a well grounded claim having not been submitted, 
service connection for a bladder condition is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

A review of the record reveals that additional evidence 
relevant to the veteran's claims for higher initial 
evaluations for his feet, his skin condition and his scrotal 
abscesses was received at the Board following the 
certification of the appeal to the Board.  This evidence was 
submitted without waiver of RO consideration.  38 C.F.R. 
§ 20.1304 (1998), provides that such evidence must be 
referred to the RO for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived by the appellant or representative.  

Moreover, once a claimant submits a well-grounded claim, VA 
must assist such a claimant in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  The duty to assist 
includes ordering a thorough and contemporaneous medical 
examination to determine the extent of the claimant's 
disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  Increased rating claims are generally well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The most recent VA examinations relating to the veteran's 
feet and skin conditions were conducted in April 1996 and 
urological and scar examinations were conducted in October 
1996.  These examinations were conducted in association with 
the veteran's claims for service connection.  The veteran has 
testified that his conditions have progressed in severity 
since these examinations.  Thus, considering the age and 
focus of these examinations, the Board finds that the medical 
evidence of record is stale and inadequate for rating 
purposes.  Accordingly, the Board concludes that further 
evaluations would be helpful.  

Therefore, to ensure full compliance with duty to assist 
requirements, and in accordance with 38 C.F.R. § 20.1304 
(1998), the case is REMANDED to the RO for the following 
development:

1.  The veteran should be scheduled for 
examination(s) to determine the nature 
and extent of his service connected 
contact dermatitis, scrotal abscesses, 
post-operative hallux valgus, left, with 
degenerative changes and residual hallux 
valgus, right, with degenerative changes.  
The veteran's claims file should be made 
available to the examiner(s) prior to the 
examination(s), and the examiner(s) 
should review the entire claims file, in 
conjunction with the examination(s).  All 
necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination(s), the examiner(s) 
should indicate the nature and severity 
of the veteran's conditions.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to higher initial evaluations 
for contact dermatitis, scrotal 
abscesses, post-operative hallux valgus, 
left, with degenerative changes and 
residual hallux valgus, right, with 
degenerative changes.  The RO should 
include in its review the evidence 
received at the Board subsequent to the 
certification of the veteran's appeal.  
If the determination of any of these 
issues remains adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case and given an opportunity to 
respond. 


Thereafter, the case should be returned to the Board, if in 
order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







